Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on June 14, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on February 12, 2021 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 14, 2021 has been entered.

Support for amendment to claim 1 can be found in paragraph 0055 of US Patent Application Publication No. 20190218433 A1 (“the published application”). 

Support for claim 17 limitation “An adhesive composition…wherein a loop tack of the adhesive composition is 20 N/inch or more” can be found in the original claims and paragraphs 0030 and 0062 of the published application. 

In view of applicant’s amendment to claim 1, the 35 USC 103 rejection of claims 1-14 and 16 as being unpatentable over Song Kong Ju et al. (KR20150022382 A –machine translation) in view of Lee, Kumhyoung et al. (WO 2014058199A1; US 20150344746 A1 is relied upon as English equivalent document in the rejection), Shirai 

In view of applicant’s amendment to claim 17 “wherein shear resistance…5 min to 30 min.”, a new rejection under 35 USC 112(a) is made.  Moreover, the examiner submits that in view of the aforementioned amendment, the prior art Song Kong Ju et al. (KR20150022382 A) is not applied against claim 17.  It is submitted that Song discloses that the target value of the shear resistance measured according to FINAT test method FTM 8 should be 600 minutes or greater (0082-0084 of English translation of Song previously provided by the examiner with the OA mailed on February 12, 2021).  Accordingly, Song does not teach or suggest shear resistance of 5 to 30 minutes as claimed. 

A declaration under 37 CFR 1.132 by Kumhyoung Lee (“the Lee declaration”) submitted on June 14, 2021 is reviewed. 

Claim Objections

Claim 17 is objected to because of the following informalities:  replace the recitation “FTM-8 s” with “FTM-8 is”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 17, this claim recites the shear resistance of the adhesive composition of 5 min to 30 min, which is not supported by the specification as filled.  It is submitted that the specification discloses specific adhesive compositions having shear resistance value of 5 min and 30 min (Table 1, Example 1, and Example 4).  For example, the adhesive composition of Example 1 of the specification has shear AC), specific monomer amounts, crosslinking agent and its amount, and tackifier and its amount.  Accordingly, the specification does not provide support to claim shear resistance range of 5 to 30 mins for the broadly claimed adhesive composition of claim 17.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song Kong Ju et al. (“Song”) (KR20150022382 A –machine translation) in view of Lee, Kumhyoung et al. (WO 2014058199A1; US 20150344746 A1 is relied upon as English equivalent document in the rejection), Shirai et al. (US 20110151220A1), and as evidence by Kobayashi et al. (US 20050266184 A1). 

As to claim 1, Song discloses a pressure sensitive adhesive (PSA) composition having excellent kisstack (page 1, lines 11-13). The PSA composition of Song comprises an acrylic emulsion resin particles (page 3, lines 80-86, page 4, lines 139-141) and tackifier (page 6, lines 223-224).   The acrylic emulsion resin particles of Song are obtained by a reaction between a (meth)acrylic acid ester monomer having C1-C14 alkyl group (e.g. methyl (meth)acrylate, ethyl (meth)acrylate, butyl (meth)acrylate, and 2-ethylhexyl (meth)acrylate) (page 3, lines 86-99), one or more functional group containing monomer selected from a carboxyl group, hydroxy group, epoxy group, vinyl ester group (e.g. vinyl acetate), cyano group, and a styrene based monomer (page 3, lines 100-105, page 7, lines 262-265), 0.06 parts by weight to 0.19 parts by weight of a molecular weight regulator (modifier) (page 3, lines 80-83, page 4, lines 129-140), and 0.06 parts by weight to 0.29 parts by weight of a crosslinking agent with respect to 100 parts by weight of (meth)acrylate monomer (page 3, lines 83-84, page 4, lines 150-157).   

As to claim 1 limitations of the amounts of the molecular weight modifier and crosslinking agent, it is submitted that given that the claimed ranges of the molecular weight modifier (0.01 to 2 parts by weight) and crosslinking agent (0.01 to 2 parts by weight) overlap or lie within the ranges of the molecular weight modifier (0.06 parts by weight to 0.19 parts by weight) and the crosslinking agent (0.06 parts by weight to 0.29 parts by weight) respectively, as disclosed by Song, a prima facie case of obviousness exists.   MPEP 2144.05 (I). 

As to claim 1, the difference between the claimed invention and the prior art of Song is that Song does not explicitly disclose 0.5 to 3 parts by weight of at least one monomer selected from a carboxyl group, hydroxyl group, and a carboxyl and hydroxyl group, 0.5 to 12 parts by weight of a styrene based monomer, 1 to 30 parts by weight of a vinyl ester based monomer, and 15 to 45 parts by weight of a water dispersible tackifier based on 100 parts by weight of the acrylic emulsion resin particles.  

However, Lee discloses an acrylic emulsion PSA composition comprising acrylic emulsion particles (0001).  Moreover, Lee discloses acrylic emulsion particles include a (meth)acrylic acid ester having C1-C14 alkyl group as a main monomer, at least one monomer selected from the group consisting of a monomer having an allyl ester group, a vinyl ester, an unsaturated ester group, or a mixture thereof, a cyano group containing monomer, an amine group containing monomer, and a styrene monomer having a vinyl group, as an auxiliary monomer; a monomer having a carboxyl group and/or a hydroxyl group as a functional monomer; and a crosslinking agent (0012).  

As to the amount of a monomer having a carboxyl group, a hydroxyl group, or both carboxyl and hydroxyl group as claimed, Lee discloses that the monomer having a carboxyl group and/or hydroxyl group affect adhesive strength and cohesive strength and can be used in the amount of from 1 to 20 parts by weight based on 100 parts by weight of the main monomer (0039).  Given that the claimed range of a monomer having carboxyl group, a hydroxyl group, or both carboxyl and hydroxyl group (0.5 to 3 parts by weight) overlaps or lies within the range disclosed by Lee (1 to 20 parts by weight), a prima facie case of obviousness exists. MPEP 2144.05 (I). 

vinyl acetate (vinyl ester) and styrene (0036).  Further, Lee discloses that the auxiliary monomers affect adhesive strength of a PSA and should be included in the amount of 10 parts by weight to 60 parts by weight based on 100 parts by weight of the main monomer (0037).   Given that the claimed ranges of the styrene based monomer (0.5 to 12 parts by weight) and the vinyl acetate based monomer (1 to 30 parts by weight) overlap or lies within the range disclosed by Lee (10 to 60 parts by weight), a prima facie case of obviousness exists. MPEP 2144.05 (I). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a monomer having a carboxyl group and/or a hydroxyl group of Song in the amount disclosed by Lee, motivated by the desire to form a PSA having suitable adhesive strength and cohesive strength.  Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a styrene based monomer and a vinyl acetate based monomer of Song in the amount disclosed by Lee, motivated by the desire to form a PSA having suitable adhesive strength. 

As to claim 1, Song as modified by Lee is silent as to disclosing a water dispersible tackifier as claimed. 

5 to 100 parts by mass, preferably 10 to 80 parts by mass of a water-dispersed tackifier with respect to 100 parts by mass of the acrylic polymer (0078).  Given that the clamed range of 15 to 45 parts by weight of a water dispersible tackifier overlaps or lies within the range disclosed by Shirai (5 to 100 parts by mass and 10 to 80 parts by mass), a prima facie case of obviousness exists. MPEP 2144.05 (I).  Moreover, Example 2 of Shirai discloses 20 parts by mass of a water dispersed tackifier based on 100 parts by weight of acrylic polymer, which is within the claimed range of 15 to 45 parts by weight (see 0104 reciting “with respect to 100 parts of solid content in the reaction mixture, 20 parts…of…a water-dispersion of stabilized rosin ester…was added as a water-dispersed tackifier”).  Shirai further discloses using the acrylic polymer and the tackifier in a water dispersed form, a PSA sheet with a highly reduced VOC’s emission can be formed (0078). 

Song desires tackifier in the PSA (page 6, line 224).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the known and commercially available water-dispersible tackifiers in the amount as disclosed Shrai and use it in the PSA of Song, motivated by the desire to form a PSA composition that is environmentally friendly (low VOCs) and has desired tack. 




As to claim 3, this claim is disclosed by Song on page 3, lines 105-110 and page 7, line 262 (acrylic acid). 

As to claim 4, this claim is disclosed by Song on page 3, lines 110-115.
As to claim 5, this claim is disclosed by Song on page 3, line 121 and page 7, line 263.

As to claim 6, this claim is disclosed by Song on page 3, lines 119-120 and page 7, line 263.

As to claim 7, Shirai discloses water dispersible tackifiers such as rosin based, terpene based, xylene, aromatic petroleum resin, alicyclic petroleum resin, and copolymerized petroleum resin (0078). 

As to claim 8, Song discloses n-dodecyl mercaptan (page 7, lines 265-266). 

As to claim 9, Song disclose allyl methacrylate (page 7, line 264). 

As to claim 10, Song discloses that the PSA exhibits kisstack of 5 N/inch to 13 N/in (page 2, lines 75-79).

As to claims 11 and 12, Song discloses a PSA sheet comprising coating of a PSA composition on one side of a sheet of art paper (page 8, lines 319-323). 
As to claim 13, Song discloses that the PSA exhibits kisstack of 5 N/inch to 13 N/in (page 2, lines 75-79).

As to claim 14, Song does not disclose a softening point of the tackifier as claimed.  However, Shirai discloses tackifier such as “SUPER ESTER E-720” (see Example 2).  While Shirai does not explicitly disclose softening point of the aforementioned tackifier, Kobayashi is cited as evidence to show that the aforementioned tackifier of Shirai has a softening point of 125°C (0338), which is within the claimed range of 0°C to 170°C. 

As to claim 16, Song discloses that target value of look tack (initial adhesion) is 16N/in or more (page 9, lines 340-50).  Moreover, Song discloses impact of varying the amounts of the molecular weight modifier and crosslinking agents on look tack (page 10, lines 392-394 and lines 408-413).  As such, a person having ordinary skill in the art would have found it obvious to arrive at the workable range of the loop tack including the claimed by e.g. varying the amounts of the crosslinking agents and molecular weight modifier, motivated by the desire to form the PSA composition of Song so that it can be used to fulfil its intended purpose e.g. label for container. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Song Kong Ju et al. (KR20150022382 A) in view of Lee, Kumhyoung et al. (WO 2014058199A1; US 20150344746 A1 is relied upon as English equivalent document in the rejection), Shirai et al. (US 20110151220A1), and as evidence by Kobayashi et al. (US 20050266184 A1) as applied to claim 1 above, and further in view of Bernard (US 5183459).

Song does not explicitly disclose claimed Tg. 

However, Bernard discloses inherently tacky serializable acrylic emulsion adhesive (column 1, lines 55-60).  Further, Bernard discloses that monomer proportions of the acrylic emulsion adhesive are adjusted in such a way that the adhesive has Tg of less than about -20°C, preferably less than about -30°C giving a good balance of adhesion and tack at room temperature and low temperatures (column 4, lines 30-35).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrive at an adhesive composition having Tg as claimed, motivated by the desire achieve a good balance of adhesion and tack at room temperature and low temperatures. 




Response to Arguments

Applicant's arguments filed in the amendment on June 14, 2021 have been fully considered. 

Applicant’s arguments with respect to new claim 17 as set forth on pages 8-9 of the amendment are acknowledged.  However, the arguments are moot given that there are no prior art rejections applied against claim 17 in the current OA. 

With respect to the prior art rejection of record against claim 1, applicant points to Table 2 of the Lee declaration. Applicant argues that the data in the Lee declaration show unexpected results.  According to applicant, as shown in Table 2, when the amount a monomer having a carboxylic acid groups and the amount of a tackifier are outside the claimed range, the kisstack, loop tack, and/or shear resistance were remarkably lowered.  According to applicant, the evidence show that the results (kisstack, loop tack, and/or shear resistance) would not have been predictable.  Pages 9-10 of the amendment. 

In response, the examiner respectfully submits following.  

With respect to the property of kisstack, it is submitted that Song discloses that the PSA exhibits kisstack of 5 N/inch to 13 N/in (page 2, lines 75-79), which overlaps with the kisstack of kisstack of 6N/inch or more exhibited by the present invention (see 

With respect s to the property of loop tack, it is submitted that Song discloses that target value of look tack (initial adhesion) is 16N/in or more (page 9, lines 340-50).  Moreover, Song discloses impact of varying the amounts of the molecular weight modifier and crosslinking agents on look tack (page 10, lines 392-394 and lines 408-413).  As such, a person having ordinary skill in the art would have found it obvious to arrive at the workable range of the loop tack including the claimed by e.g. varying the amounts of the crosslinking agents and molecular weight modifier, motivated by the desire to form the PSA composition of Song so that it can be used to fulfil its intended purpose e.g. label for container.  Accordingly, applicant’s argument based on Table 2 of Lee declaration with respect to loop tack is not found persuasive.  

With respect to the Lee declaration and applicant’s arguments based on this declaration, examiner further submits that any evidence of unexpected results must be commensurate in scope with the claimed invention.  MPEP 716.02 (d). It is respectfully submitted that the data in the Lee declaration is not commensurate in scope with the claimed invention.    For example, the adhesive composition of Example 1 (inventive) is formulated using specific monomer mixture (2EHA, MMA, AA, ST, Vac) and concentration of the monomers contained in the mixture (Table 2 of the Lee declaration) whereas the claimed inventions broader in scope.  Moreover, applicant’s Example 1 is formulated using 1.147 parts by weight of acrylic acid monomer.  The claimed invention 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seo et al. (US 20200230463 A1) discloses a method for preparing aqueous acrylic pressure sensitive adhesive.  Lee et al. (US 20210122845 A1) discloses a process for preparing an acrylic emulsion resin. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
November 15, 2021